IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                          NO. WR-93,937-01



                    EX PARTE MARKAILON ADRELL DAILEY, Applicant



                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. W13-45287-L(A) IN THE DISTRICT COURT No. 5
                             FROM DALLAS COUNTY



        Per curiam.

                                               OR D ER

        Applicant was convicted of murder and sentenced to fifty-five years’ imprisonment. Through

habeas counsel, Applicant filed in the county of conviction an application for a writ of habeas corpus and

an amended application for a writ of habeas corpus. The district clerk forwarded the habeas applications

to this Court. See TEX. CODE CRIM . PROC. art. 11.07; TEX. R. APP. P. 73.4(b)(5).

        The trial court had entered an Order Designating Issues. There are no findings in the habeas record

forwarded to this Court resolving the disputed factual issues. The applications are remanded to the trial

court to complete its evidentiary investigation and make findings of fact and conclusions of law.
                                                                                                            2

        The trial court shall make findings of fact and conclusions of law within ninety days from the date

of this order. The district clerk shall then immediately forward to this Court the trial court’s findings and

conclusions and the record developed on remand, including, among other things, affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions. See

TEX. R. APP. P. 73.4(b)(4). Any extensions of time must be requested by the trial court and obtained from

this Court.




Filed: August 24, 2022
Do not publish